Opinion issued February 4, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-01025-CV
                            ———————————
           OMAR SALEEM AND AMIRAH SALEEM, Appellants
                                         V.
                            KEN NGUYEN, Appellee


                    On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-17784


                          MEMORANDUM OPINION

      Appellants, Omar Saleem and Amirah Saleem, have filed a motion to

dismiss the appeal. No other party has filed a notice of appeal, and no opinion has

issued. Further, although appellants failed to include a certificate of conference in
their motion, more than 10 days have passed and no party has responded to the

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                         2